         Case 1:19-cv-01075-JTA Document 25 Filed 04/30/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LINDA LAGER,                              )
                                          )
              Plaintiff,                  )
                                          )       CASE NO. 1:19-cv-1075-JTA
v.                                        )            (WO)
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )
                                          )

                      MEMORANDUM OPINION AND ORDER

       This matter is before the Court on a motion by counsel for Plaintiff Linda Lager

(“Lager”) for an award of attorney fees pursuant to 42 U.S.C. § 406(b). (Doc. No. 22.)

The Commissioner does not oppose the motion. (Doc. No. 24.) Upon review of the

motion and having undertaken an independent review of the character of the representation

and the results achieved by Plaintiff’s counsel in this case, the Court finds that the motion

is due to be GRANTED.

                                    I.        DISCUSSION

       Lager retained attorney Anna King (“King”) on December 18, 2019, for the purpose

of appealing an adverse disability determination by the Social Security Administration to

this court. (Doc. No. 22-1.) As is typical in this type of case, their agreement called for

Lager to pay King “a fee for Federal Court work equal to 25% of the past-due benefits.”

(Id. at 1.) Specifically, the agreement provides, “[i]f Claimant subsequently is awarded

benefits after the remand from the Federal Court, Claimant will owe Attorney the
         Case 1:19-cv-01075-JTA Document 25 Filed 04/30/21 Page 2 of 5




difference between the 25% fee specified above and the amount paid by SSA in accordance

with EAJA.” (Id.) Due to King’s advocacy, on June 2, 2020, this Court reversed the

agency’s administrative determination and remanded the case to the Commissioner

pursuant to 42 U.S.C. § 405(g). (Doc. No. 15.) Following remand, the Commissioner

issued a fully favorable decision in Lager’s case and informed her that she was awarded

past-due benefits of $13,621.00. (Doc. No. 22-2 at 2.) The award notice informed Lager

that the fee agreement wherein she agreed to pay counsel twenty-five percent of past-due

benefits was approved. (Id.) Under Lager’s fee agreement, counsel could have claimed

up to $3,405.25 in fees. (Doc. No. 22-1 at 2; Doc. No. 22-2 at 2.)

       The motion before the Court seeks the full twenty-five percent as permitted under

the fee agreement, less $3,027.21 in fees previously awarded to counsel under the Equal

Access to Justice Act (“EAJA”), for a total fee of $378.04. 1 (Doc. No. 22 at 3.) King

states that the 14.65 hours she spent on this civil litigation resulted in ongoing benefits and

medical coverage that Lager would not have otherwise received. (Id. at ¶¶ 3, 4, 6.) She

asks the Court to enforce her fee agreement with Lager and to find that the requested

amount of $378.04 is fair and reasonable. (Id. at ¶¶ 7-8.)

                                 II.     APPLICABLE LAW

       Section 406(b)(1)(A) provides in relevant part as follows:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court

1
  Counsel has miscalculated the amount due after offset by one cent. The correct amount due her
is $378.04, not $378.03.
                                               2
         Case 1:19-cv-01075-JTA Document 25 Filed 04/30/21 Page 3 of 5




       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment, and the
       Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

42 U.S.C. § 406(b)(1)(A). The statute further provides that it is unlawful for an attorney

to charge, demand, receive, or collect for services “rendered in connection with

proceedings before a court . . . any amount in excess of that allowed by the court.” See

id.; 42 U.S.C. § 406(b)(2).

       To receive a fee under this statute, an attorney must seek court approval of the

proposed fee, even if there is a fee agreement between the attorney and the client. The

Eleventh Circuit has held that “§ 406(b) authorizes an award of attorney’s fees where the

district court remands the case to the Commissioner of Social Security for further

proceedings, and the Commissioner on remand awards the claimant past-due benefits.”

Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006). Because Lager was

awarded past-due benefits following remand, the court may award attorney’s fees under §

406(b). Culbertson v. Berryhill, _ U.S. _, 139 S. Ct. 517 (2019). Where EAJA fees have

been awarded and counsel subsequently seeks fees under § 406(b), the amount of the EAJA

award must be repaid to the claimant or offset from the fees received under § 406(b). See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Jackson v. Comm. of Soc. Sec., 601 F.3d

1268 (11th Cir. 2010) (approving offset of EAJA award from § 406(b) award).
                                                3
          Case 1:19-cv-01075-JTA Document 25 Filed 04/30/21 Page 4 of 5




       The Court must determine whether a fee requested under 42 U.S.C. § 406(b) is

reasonable. Gisbrecht, 535 U.S. at 809. The Eleventh Circuit cited Gisbrecht to explain

that contingent-fee agreements are presumptively reasonable, but that “§ 406(b) calls for

court review of such arrangements as an independent check, to assure that they yield

reasonable results in particular cases.” Gossett v. Soc. Sec. Admin., Comm’r, 812 F. App’x

847, 850 (11th Cir. 2020) (quoting Gisbrecht, 535 U.S. at 807.) Courts should evaluate

an attorney’s requested fee based on the “character of the representation and the results the

representative achieved,” and may reduce a windfall fee award if “the benefits are large in

comparison to the amount of time counsel spent on the case.” Gossett, 812 F. App’x at

850 (quoting Gisbrecht, 535 U.S. at 808). An attorney for a successful claimant has the

burden to demonstrate the reasonableness of the requested fee. Gisbrecht, id. at 807.

       Here, King is seeking $378.04 in attorney’s fees for 14.65 hours on this civil

litigation. The Commissioner has not objected to the award amount requested and defers

to the Court’s determination of whether the fee request is reasonable. 2 The court’s

judgment about reasonableness is informed by Gisbrecht’s conclusion that Congress did

not mean to “outlaw” lawful contingent fee agreements.                King is experienced in

representing Social Security claimants and, in addition to securing a fully favorable

decision for Lager, has represented over 100 Social Security claimants in this court.




2
 The court notes that the Commissioner has no direct financial interest in the outcome of this
motion, as his role is akin to that of a trustee for Plaintiff. See Doc. No. 24 at 1, citing
Gisbrecht, 535 U.S. at 798.
                                                    4
         Case 1:19-cv-01075-JTA Document 25 Filed 04/30/21 Page 5 of 5




Consequently, the Court concludes that payment in the amount of $378.04 is reasonable

under the circumstances of this case.

                                   III.   CONCLUSION

      Accordingly, it is

      ORDERED that, pursuant to 42 U.S.C. § 406(b), the Motion for Award of Attorney

Fees (Doc. No. 22) is hereby GRANTED and the Commissioner shall pay to Lager’s

attorney $378.04 of the amount previously withheld from her past-due benefits.

      DONE this 30th day of April, 2021.




                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE




                                           5
